DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/7/22 has been considered and entered.  Claims 2 and 5 have been canceled.  Claims 1,3,4 and 6-20 remain in the application with claims 14-20 having been withdrawn from consideration as being directed toward a non-elected invention in paper filed 12/27/21.  Claims 1,3,4 and 5-13 remain the active claims for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment field 6/7/22, the 35 USC 102, 103 and 112 rejection has been withdrawn, however, the following one has been necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the main side” lacks antecedent basis and is unclear f referring to the “first” or “second” main side?  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,4,6,7,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (2015/0007769) in combination with WO 2018/218214.
Miura et al. (2015/0007769) teaches a dual coating system with first and second coaters and first and second edge determiners and first and second moving mechanisms to move the substrate to align properly with the first and second coaters for subsequent coating to be aligned properly (abstract).  
Miura et al. (2015/0007769) fails to teach the lateral positioning being measured for one side to align with coating on the opposite side and not on the same side by building layers thereon.
WO 2018/218214 teaches a double-sided imprinting whereby alignment of a top side template to a pattern on the bottom side of the substrate requires finding reference marks and position system to register the templates with respect to each other.  The templates can include dispensing the templates [0074]. 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miura et al. (2015/0007769) process to align not only on the same side but also to align on opposite sides of the substrate as evidenced by WO 2018/218214 with the expectation of improving the placement/positioning of the coatings.
Regarding claims 3 and 6, Miura et al. (2015/0007769) teaches a system for move a location of a portion of the substrate by a moving mechanism to correspond to the first coating on the substrate and this is done along the axis of the substrate to a desired 0.5 mm tolerance [0007],[0010],[0013].  
Regarding claims 4 and 7, Miura et al. (2015/0007769) teaches using sensors to detect the lateral edge of the coating and using a controller based on the sensing of the reference location [0014],[0043],[0066].
Regarding claim 12, Miura et al. (2015/0007769) teaches a metal foil as the flexible substrate and copper is a known foil material [0027].
Regarding claim 13, Miura et al. (2015/0007769) teaches a graphite coating which is a known anode material [0040].


Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (2015/0007769) in combination with WO 2018/218214 in combination with Herle (2019/0088987).
Features detailed above concerning the teachings of Miura et al. (2015/0007769) in combination with WO 2018/218214 are incorporated here.
Miura et al. (2015/0007769) in combination with WO 2018/218214 fails to teach the coating using a vapor source to coat the protective material and using lithium as the anode material.
Herle (2019/0088987) teaches a lithium anode stack whereby a current collector comprising copper is coated with a lithium anode material and then a protective material is applied thereto (abstract).  Herle (2019/0088987) teaches forming the protective film by an evaporation process and gravure or kiss roll coating [0095].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miura et al. (2015/0007769) in combination with WO 2018/218214 by evaporating the protective coating and using lithium as the anode material as evidenced by Herle (2019/0088987) with the expectation of achieving the desired coating and protective coating thereon.
Regarding claim 8, Herle (2019/0088987) teaches nozzle and a vapor source on a coating drum Fig. 12 and [0111]-[0120]. 
Regarding claims 11-13, Herle (2019/0088987) teaches lithium as the anode coating on a copper current collector (abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (2015/0007769) in combination with WO 2018/218214 in combination with Herle (2019/0088987) further in combination with Yang et al. (2005/0072361).
Features detailed above concerning the teachings of Miura et al. (2015/0007769) in combination with WO 2018/218214 in combination with Herle (2019/0088987) are incorporated here.
Miura et al. (2015/0007769) in combination with WO 2018/218214 in combination with Herle (2019/0088987) fails to teach an edge exclusion shield having a temperature of 500C or more to prevent coating on the edges.
Yang et al. (2005/0072361) teaches a vapor deposition process including shields, baffles and shutters for confine the vaporized coating materials (abstract and [0056]-[0060] and [0068]-[0084].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miura et al. (2015/0007769) in combination with WO 2018/218214 in combination with Herle (2019/0088987) vapor deposition process to include shutters, baffle and/or shield as evidenced by Yang et al. (2005/0072361) with the expectation of achieving coating in the desired areas and preventing coating in uncoated areas.
Regarding claim 10, Yang et al. (2005/0072361) teaches the shutters, baffles and/or shield within the coating chamber which is at a temperature of greater than 500C and hence would result in the shutters, baffles and/or shields to be at above 500C as well and also being taught to be heated [0074].
Response to Amendment
Applicant’s arguments with respect to claims 1,3,4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art failed to teach adjusting later position of the substrate based on positioning of the lateral position of the coated first side to provide alignment of the top and bottom side coatings.
WO 2018/218214 teaches this as detailed above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715